 Case 3:15-cv-01124-K-BT Document 19 Filed 04/24/20       Page 1 of 1 PageID 65



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

PAUL DEWAYNE THIBODEAUX, )
          Plaintiff,     )
                         )
v.                       )                  No. 3:15-cv-1124-K (BT)
                         )
MICHAL L. FAWCETT,       )
          Defendant.     )

                                     ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge and hereby DENIES Plaintiff’s motion to reopen this

case. (ECF No. 17.)

      SO ORDERED.

      Signed April 24th, 2020.




                                      _________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
